      Case 2:19-cv-00273-RMP     ECF No. 57    filed 04/23/20   PageID.1112 Page 1 of 2




 1

 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 3
                                                                  Apr 23, 2020
 4                                                                    SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7
      GERALD RUSSEL,
 8                                                NO: 2:19-CV-273-RMP
                               Plaintiff,
 9                                                ORDER DISMISSING PLAINTIFF’S
            v.                                    STATE LAW CLAIMS WITH
10                                                PREJUDICE AND DENYING
      GC SERVICES LIMITED                         MOTIONS AT ECF NOS. 20 AND 55
11    PARTNERSHIP,                                AS MOOT

12                             Defendant.

13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss State

15   Law Claims, ECF No. 56. Having reviewed the Stipulation and the record, the

16   Court finds good cause to GRANT dismissal of Plaintiffs’ state law claims.

17         Additionally, Defendant “agree[d] not to contest liability in this matter with

18   regard to the allegations that [Defendant] violated 15 U.S.C. § 1692c(a)(2), 15

19   U.S.C. § 1692d, and 15 U.S.C. § 1629f.” ECF No. 56 at 2. The parties stipulate that

20   the “sole remaining issue before the Court is Plaintiff’s claimed actual damages

21
     ORDER DISMISSING PLAINTIFF’S STATE LAW CLAIMS WITH
     PREJUDICE AND DENYING MOTIONS AT ECF NOS. 20 AND 55
     AS MOOT ~ 1
      Case 2:19-cv-00273-RMP     ECF No. 57    filed 04/23/20   PageID.1113 Page 2 of 2




 1   under 15 U.S.C. § 1692k(a)(1) which are disputed by Defendant.” Id. at 3. As

 2   Defendant has stipulated to liability and only contests damages, the instant

 3   stipulation renders Plaintiffs’ Motion for Partial Summary Judgment as to

 4   Defendant’s FDCPA Liability, ECF No. 20, moot. Accordingly, IT IS HEREBY

 5   ORDERED:

 6         1. The parties’ Stipulated Motion to Dismiss State Law Claims and Re

 7             FDCPA Liability, ECF No. 56, is GRANTED.

 8         2. Plaintiff’s state law claims, which include his second and third causes of

 9             action, are dismissed with prejudice and without fees or costs to any

10             party.

11         3. The pending Motion for Partial Summary Judgment as to Defendant’s

12             FDCPA Liability, ECF No. 20, and Motion to Strike Declaration in

13             Support of Partial Motion for Summary Judgment, ECF No. 55, are

14             DENIED AS MOOT.

15         IT IS SO ORDERED. The District Court Clerk is directed to enter this

16   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

17   close this case.

18         DATED April 23, 2020.

19                                                s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
20                                               United States District Judge

21
     ORDER DISMISSING PLAINTIFF’S STATE LAW CLAIMS WITH
     PREJUDICE AND DENYING MOTIONS AT ECF NOS. 20 AND 55
     AS MOOT ~ 2
